Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This application is in response to an amendment filed on 11/17/2020.
Clams 1-12 are pending.
Terminal Disclaimer
The terminal disclaimer filed on 11/17/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent NO.: 9,963,354 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-12 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10, 280, 088 B2 (‘088). 
Although the claims at issue are not identical, they are not patentable distinct from each other because scope of the claims of Patent ‘088 teaches a process for producing silica having variable thickening comprising reacting:
a)    a product stream I comprising at least one silicon compound selected from the group consisting of a vaporous silicon compound, a hydrolysable silicon compound, and an oxidizable silicon compound,
b)    a product stream II comprising oxygen and
c)    a product stream III comprising a combustible gas,
wherein the process comprises:
importing product stream I into product stream II, or importing product stream II into
product stream I, through a feed port in a first pipe piece A to create product stream IV,
wherein the first pipe piece A comprises at least one static mixing element;
importing product stream III in product stream IV, through a feed port in a second

one static mixing element;
importing product stream V leaving the second pipe piece B into a reaction chamber,
igniting the reaction chamber, and reacting the product stream V in a flame; and
separating solids resulting from the ignition and the reaction,
wherein VB is a velocity with which the product stream III comprising a combustible gas is imported into the product stream IV, VA is a velocity of the product stream IV at a point of importing the product stream III comprising a combustible gas, and
VB/VA ≥ 4, and
wherein VA is at least 15 Nm/s 
wherein the process steps of ‘088 are substantially identical to the process steps as presently claimed in Claims 1 and 4-5. 
Further process steps of ‘088 for claims 2-9 are substantially identical to presently claims in claims 2-3 and 7-12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mangold et al (USPGPUB No.: 2004/0253164 A1, IDS cited reference by applicant) in view of Fleischli et al (EP-1302236 IDS cited reference by applicant and cited hereinafter as the English Language equivalent US 6,811,302).
 Regarding Claims 1-3, 10-12, Mangold discloses a method for making fumed silica which has a high thickening action having BET specific surface area between 10-600 m2/g, thickening action of at least 3000 mPas (paragraph 0009, 0012-0013) comprising of a) at least one fumed silica precursor in vapor form (i.e., SiCl4, CH3SiCl3, (CH3)2SiCl2, (CH3)3SiCl, (CH3)4Si, HSiC3, 5(CH3)2HSiCI (paragraph 0049, meets claim 10 of at least one silicon compound and reads upon limitation of product stream I comprising of at least one vaporous silicon compound, see paragraph 0016 and claim 4-5, 11).
b) free-oxygen-containing gas (i.e., air and/or oxygen-enriched air, see claim 10 of ‘164, reads upon limitation of product stream II comprising of oxygen, paragraph 0016, claims 4,10);
c) combustion gas (i.e., hydrogen) in burner with a combustion chamber with attached cooled flame tube to obtain a gas mixture (reads upon limitation of product stream III comprising combustion gas paragraph 0016, claims 4 and 8) and 
introducing steam (reads on limitation of product stream VI, meets claim 11) through a tube arranged centrally in the burner into the gas mixture to obtain reaction mixture (meets claim 12 of cooling and further treated with steam) and reacting the reaction mixture in the combustion chamber
wherein fumed silica precursor in vapor form, hydrogen and air was ignited and burned from the outlet opening of the burner into combustion chamber (reads on limitation of product stream IV and V) and further into the cooled flame tube. Then further fumed silica powder formed was separated from the gases and de-acidified (reads upon limitation of separating solids resulting from ignition and the reaction, see example A1, table 1) wherein the lambda represent oxygen fed into burner and gamma represent hydrogen fed into burner.
Mangold does not explicitly disclose or suggest the method comprising first pipe piece A comprises at least one static mixing element, second pipe piece B comprises at least one static mixing element and first and second pipe piece are designed as a flange mixture.

Given that Mangold teaches process having product stream such as silicon compound in vapor form, oxygen and hydrogen in combustion chamber while Fleischli teaches static mixture design as flange mixture and single isolate feed point, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the method reacting silicon compound in vapor form with hydrogen and oxygen into reaction chamber and igniting, as disclosed by Mangold, where the oxygen, hydrogen, or  silicon compound in vapor form are mixed with a static mixer comprising a flange mixer, as disclosed by Fleischli, since flange mixers with single infeed points result in substantially better mixing quality (Col.1 lines 61-65 of Fleischli).
	Further regarding the differences between Claim 1 and 2 with respect to the content of the first and second pipe pieces for adding silicon compound in vapor form (i.e. SiCl4), oxygen and combustion gas(i.e., hydrogen), these differences with respect to Mangold are merely changes in the order of adding ingredients.  It has been held that selection of any order of mixing ingredients is prima facie obvious in the absence of new and unexpected results.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the method, as disclosed by Mangold, where the silicon compound in vapor form, oxygen, hydrogen in any order including where the metal compound is first mixed with the oxygen or hydrogen, as a mere change in the order of adding ingredients.
Regarding claim 9, Mangold teaches in table 1 amount of oxygen, silicon compound and combustion gas being used but does not explicitly disclose or suggest amount of oxygen is at least sufficient to convert the at least one silicon compound and the combustion gas.  
Given that Mangold teaches silicon compound in vapor form (i.e., SiCl4) is mixed with air and hydrogen and ignited and burned in combustion chamber, and silica powder formed was 

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and filling the terminal disclaimer to overcome the double patenting rejection as set forth above.
While Mangold in view of Fleischli teaches the limitations of claim 1, neither Mangold, nor in combination with Fleischli, discloses wherein vB is a velocity with which the product stream Ill comprising at least a combustible gas is imported into the product stream IV, and vA is a 25velocity of the product stream IV at a point of importing the product stream Ill comprising at least a combustible gas, wherein vB/vA≥ 4 as presently recited in claim 4, wherein vA is a velocity of the product stream IV at a point of importing the product stream Ill comprising at least a combustible gas, wherein vA is at least 15 Nm/s as presently recited in claim 5, wherein vB is a velocity with which the product stream Ill comprising at least a combustible gas is imported into the product stream IV, wherein vB ≥ is 50 Nm/s as presently recited in claim 6,   wherein LA/DA is = 2 to 20, where LA = length of pipe piece A, and DA = internal diameter of the first pipe piece as presently recited in claim 7 and wherein LB/DB is = 2 to 20, where LB = length of pipe piece B, and DB = internal diameter of the second pipe piece as presently recited in claim 8.

Response to Arguments

Applicant’s arguments, see applicant remarks on pages 4-6, filed on 11/17/2020 with respect to the rejections of claims 1-10 under 35 U.S.C. 103 over Herbert et al (US Patent NO.: 3,663,283) in view of Fleischli (EP-1302236, US equivalent US Patent No.:6,811,302) and rejections of claims 11-12 under 35 U.S.C. 103 over Herbert et al in view of Fleischli and in further view of Schumacher et al (US PGPUB No.: 2007/0144076) have been fully considered and are persuasive.
In response to the amendment, Herbert discloses process where only two main gas streams are combined (oxygen and metal halide (i.e. silicon tetrahalide)) while process of present invention requires three streams (oxygen, silicon compound and combustion gas (i.e. hydrogen) and further Herbert uses plug flow of the reactor which is intended in order to avoid turbulence while process of present invention uses turbulent flow is intentionally created by introducing static mixing elements, it is agreed that Herbert and in combination with Fleischli would not meet the presently claimed limitation. Therefore, the rejection has been withdrawn.
However, upon further consideration, new ground of 35 U.S.C. 103 rejection as set forth above for claims 1-3 and 9-12 over Mangold et al (USPGPUB No.: 2004/0253164 A1, IDS cited reference by applicant) in view of Fleischli et al (EP-1302236 IDS cited reference by applicant and cited hereinafter as the English Language equivalent US 6,811,302).
Double Patenting rejections:
Non-statutory double patenting rejection of claims 1-12 over claims 1-6 and 8-14 of US Patent No.: 9,963,354 has been withdrawn since applicant has filed terminal disclaimer which has been approved.
It is agreed that present claims do not require that vB/vA≥ 4 limitation of claim 1 of the ‘088 patent. Therefore a statutory type (35 U.S.C. 101) double patenting rejection has been withdrawn.
However upon further consideration non-statutory double patenting rejection has been made for presently claims 1-5 and 7-12 over claims 1-9 of U.S. Patent No. 10, 280, 088 B2 (‘088) since scope of the claims of Patent ‘088 teaches a process for producing silica having variable thickening substantially identical to claims 1-5 and 7-12 of presently claimed invention as set forth above.
Specification:
Applicant has amended to update the cross reference to related applications in the specifications and has been entered. Therefore the specification objection has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        03/18/2021